Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The closest piece of prior art is Geer US 7421805, and Cretinon US 20040111920.  The current claims are distinguished from Geer and Cretinon at least because Geer and Cretinon does not teach, suggest, or disclose a shoe sole comprising wherein the stability layer comprises: (a) a backbone segment positioned at and corresponding with a portion of an outermost perimeter of an outermost lateral edge of the sole structure, wherein  the backbone segment is elongated along the outermost lateral edge of the sole structure, and a plurality of elongated members extending from the backbone segment toward a medial  side of the sole structure;  the first cushioning layer extending continuously through the forefoot portion, the midfoot portion, and the heel portion, and the second cushioning layer extending continuously through the forefoot portion, the midfoot portion, and the heel portion; and wherein a stiffness of the first cushioning layer is less than a stiffness of the stability layer.   The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA J TOMPKINS whose telephone number is (571)272-3425, fax number (571) 270-6916.  The examiner can normally be reached on M-F 9am-5pm.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732